 Case 1:20-cv-12417-TLL-DRG ECF No. 5 filed 10/30/20                     PageID.19       Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION


STEVE D. HUDDLESTONE, #318748,

                       Plaintiff,                              Case No. 1:20-CV-12417
                                                               Hon. Thomas L. Ludington
v.

GEOFFREY MOORE, et al.,

                       Defendants.

____________________________________/

        OPINION AND ORDER DENYING IN FORMA PAUPERIS STATUS AND
                   SUMMARILY DISMISSING COMPLAINT

       Plaintiff is an inmate confined at the G. Robert Cotton Correctional Facility in Jackson,

Michigan. Plaintiff filed this civil rights complaint pursuant to 42 U.S.C. § 1983 on August 25,

2020, ECF No. 1, and applied for in forma pauperis status. ECF No. 2. On September 24, 2020,

Magistrate Judge R. Steven Whalen signed an order of deficiency, requiring Plaintiff to provide a

Prisoner’s Application to Proceed Without Prepayment of Fees and Costs and Authorization to

Withdraw from the Trust Fund Account, a signed certification of his prison trust account from an

authorized jail official, and a current computerized trust fund account showing the financial

transactions in Plaintiff’s institutional trust fund account for the past six months. ECF No. 3.

Alternatively, the order permitted Plaintiff to pay the $400.00 dollar filing fee in full. Id. Plaintiff

was given thirty days to comply with the order. Id. On October 5, 2020, Plaintiff filed an

Application to Proceed in District Court Without Prepayment of Fees or Costs. ECF No. 4.

       For the reasons stated below, Plaintiff’s application to proceed in forma pauperis status

will be denied and the complaint will be dismissed with prejudice.
 Case 1:20-cv-12417-TLL-DRG ECF No. 5 filed 10/30/20                     PageID.20       Page 2 of 4




                                                I.

        Plaintiff’s complaint is against three fellow inmates at Cotton Correctional Facility.

Plaintiff alleges that when he was in the first and second grade at an elementary school in

Nashville, Tennessee, one of the defendants raped him. ECF No. 1 at PageID.3. He asserts that

after the rapes, the two other defendants caused the first one to kill everyone in their class. Id.

Plaintiff seeks to have the defendants held criminally liable for the rapes and murders and requests

civil damages. Id. at PageID.3–4.

        On October 5, 2020, in response to the Court’s order to correct a filing deficiency, ECF

No. 3, Plaintiff filed an Application to Proceed in District Court Without Prepayment of Fees or

Costs. The application included written authorization to withdraw funds from his prison trust fund

account, ECF No. 4 at PageID.14, but did not contain a certified trust account statement for the

preceding six months. In addition, Plaintiff did not obtain a signed certification from the

appropriate prison official; rather, he signed the certification form himself. Id. at PageID.16.

Plaintiff’s filing contained a “Letter to the Court Clerk,” which stated that he was unable to obtain

a monthly statement from the RUM resident unit manager “Due to Indigency [sic].” Id. at

PageID.17.

                                                     II.

        Under the Prison Litigation Reform Act (“PLRA”), “a prisoner [who] brings a civil action

or files an appeal in forma pauperis . . . shall be required to pay the full amount of a filing fee.” 28

U.S.C. § 1915(b)(1). The moment a complaint is filed, a plaintiff becomes responsible for the filing

fee and waives any objection to the withdrawal of funds from his or her trust account to pay court

fees and costs. McGore v. Wrigglesworth, 114 F. 3d 601, 605 (6th Cir. 1997), overruled on other

grounds by Jones v. Bock, 549 U.S. 199, 203 (2007). The in forma pauperis statute provides


                                                     -2-
 Case 1:20-cv-12417-TLL-DRG ECF No. 5 filed 10/30/20                   PageID.21       Page 3 of 4




prisoners the opportunity to make a down payment of a partial filing fee and pay the remainder in

installments. 28 U.S.C. § 1915(b); see also Miller v. Campbell, 108 F. Supp. 2d 960, 962 (W.D.

Tenn. 2000).

       A prisoner who seeks to file a complaint as a pauper must file an affidavit of indigency and

a certified copy of the trust fund account statement for the six-month period immediately preceding

the filing of the complaint. See 28 U.S.C. § 1915(a)(2); McGore, 114 F. 3d at 605. The affidavit

must include “a statement of all assets such prisoner possesses that the person is unable to pay

such fees or give security therefor[,]” and must also “state the nature of the action, defense or

appeal and affiant’s belief that the person is entitled to redress.” 28 U.S.C. § 1915(a)(1).

       A plaintiff who does not pay the full filing fee and fails to provide the required documents

must be notified of the deficiency and granted 30 days to correct it or pay the full fee. Davis v.

United States, 73 F. App’x 804, 805 (6th Cir. 2003) (citing McGore, 114 F. 3d at 605). “If the

prisoner does not correct the deficiency, the district court must presume that he or she is not a

pauper, assess the full fee, and order the case dismissed for want of prosecution.” Id. As required,

Magistrate Judge Whalen gave Plaintiff 30 days to correct his deficiency. ECF No. 3. The

deficiency order instructed Plaintiff that noncompliance would result in dismissal, and that the

action would “not be reinstated even if he . . . subsequently pays the fee.” Id.

       In response to the order to correct the deficiency, Plaintiff filed an application to proceed

without prepayment of fees and costs, but asserted he was unable to obtain a monthly statement

“Due to Indigency [sic].” Id. at PageID.17. Plaintiff provides no explanation of what steps he took,

if any, to obtain the certified trust fund account statement and certification. Nor did he ask for an

extension of time in which to obtain the necessary documents.




                                                 -3-
 Case 1:20-cv-12417-TLL-DRG ECF No. 5 filed 10/30/20                                       PageID.22   Page 4 of 4




       Plaintiff’s application remains deficient because he failed to file the required certified trust

fund account statement. “An uncertified trust fund account statement, or one that lacks the

appropriate official’s signature, is insufficient to satisfy the filing requirements for a prisoner to

proceed in forma pauperis under § 1915(a)(2).” See Moore v. Vantifflin, Case No. 2:08-cv-15168,

2009 WL 224548, *1 (E.D. Mich. January 30, 2009) (Rosen, J.) (citing Hart v. Jaukins, 99 F.

App’x 208, 209-10 (10th Cir. 2004)).

                                                          III.

       Accordingly, it is ORDERED that Plaintiff’s application to proceed in forma pauperis,

ECF No. 4, is DENIED.

       It is further ORDERED that the Complaint, ECF No. 1, is DISMISSED WITH

PREJUDICE.

       It is further ORDERED that an appeal from this decision would be frivolous and could not

be taken in good faith. 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 445

(1962). For the same reason, leave to appeal in forma pauperis is DENIED.


       Dated: October 30, 2020                                                s/Thomas L. Ludington
                                                                              THOMAS L. LUDINGTON
                                                                              United States District Judge


                                                 PROOF OF SERVICE

                         The undersigned certifies that a copy of the foregoing order was served
                         upon STEVE D. HUDDLESTONE #318748, G. ROBERT COTTON
                         CORRECTIONAL FACILITY, 3500 N. ELM ROAD, JACKSON, MI
                         49201 by first class U.S. mail on October 30, 2020.

                                                          s/Kelly Winslow
                                                          KELLY WINSLOW, Case Manager




                                                           -4-
